Title: To Thomas Jefferson from Elias Vanderhorst, 31 December 1792
From: Vanderhorst, Elias
To: Jefferson, Thomas


Bristol, 31 Dec. 1792. He wrote on 24 Dec., but as the ship Charles is detained by contrary winds, he adds two newspapers. These and other accounts make it appear that England is “determined to go to war with France, an event, which should it take place, cannot, in my opinion, but be extremely injurious to both Nations—but, unfortunately for mankind in general, the Interest of the People at large, and that of their Rulers, are but too often placed in opposition, and the one sacrificed, to the emolument of the other.” The report mentioned in his last of an alliance between France and Spain is now generally discredited. Parliament has done nothing about the expected Corn Bill. The price of corn has declined a little and a further reduction is expected.
